DUCKER, JUDGE:
Claimant, Olaf Humphrey, alleges that on August 14th, 1969, his ex-wife, Edith Bridges, was, with claimant’s permission, driving claimant’s 1966 Pontiac Catalina sedan automobile over the 35th Street Kanawha City Bridge in Charleston, West Virginia, the bridge being open for traffic, when a piece of hot welding slag fell from the overhead structure of the bridge where employees of the West Virginia Department of Highways were making repairs, and landed on the windshield of claimant’s automobile, causing damages thereto in the amount of $128.24.
The facts in the case are stipulated both as to' the cause and the reasonableness of the amount of the damages.
*143Inasmuch as it is clear that the damages resulted from the negligence of the employees of the Department of Highways, we sustain the claim and award the claimant, Olaf Humphrey, the sum of $128.24.
Award of $1297.20.